EXHIBIT SUBSCRIPTION AGREEMENT BY AND BETWEEN CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. AND TW MEDIA HOLDINGS LLC DATED AS OF MARCH 22, 2009 TABLE OF CONTENTS Page ARTICLE I PURCHASE OF SUBSCRIPTION SHARES; CLOSING 2 1.1. Purchase of Subscription Shares 2 1.2. Closing 2 1.3. Adjustment 3 1.4. Designated Subscriber 4 1.5. Closing Deliveries 5 ARTICLE II REPRESENTATIONS AND WARRANTIES 5 2.1. Representations and Warranties of the Company 5 2.2. Representations and Warranties of Subscriber 17 ARTICLE III COVENANTS 22 3.1. Restrictive Legends. 22 3.2. Covenants Pending Closing 28 3.3. Limits on Additional Issuances 28 3.4. Consents and Approvals. 29 3.5. Securities Laws 30 3.6. Use of Proceeds 30 3.7. Proxy Material; Company Stockholder Meeting 30 ARTICLE IV CONDITIONS TO THE STOCK PURCHASE 32 4.1. Conditions to the Obligations of Subscriber 32 4.2. Conditions to the Obligations of the Company 35 ARTICLE V INDEMNIFICATION 37 5.1. Survival of Representations and Warranties 37 5.2. Indemnification. 37 ARTICLE VI TERMINATION 44 6.1. Termination 44 6.2. Effect of Termination 45 ARTICLE VII DEFINITIONS AND MISCELLANEOUS 45 7.1. Definitions 45 7.2. Notices 51 7.3. Amendment 54 7.4. Assignment 54 7.5. Applicable Law; Consent to Jurisdiction. 54 7.6. Waiver of Jury Trial 56 7.7. Specific Performance 57 7.8. Counterparts 57 i 7.9. Expenses 58 7.10. Successors and Assigns 58 7.11. No Third Party Beneficiaries 58 7.12. Entire Agreement 58 7.13. TW Voting Agreement 59 7.14. Construction 59 7.15. Descriptive Headings 61 7.16. Severability 61 7.17. Limitation on Enforcement of Remedies 61 EXHIBIT A – Irrevocable Voting Deed and Corporate Representative Appointment EXHIBIT B – Registration Rights Agreement EXHIBIT C – Investor Rights Agreement ii SUBSCRIPTION AGREEMENT SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of March 22, 2009 (the “Effective Date”), by and between TW Media Holdings LLC, a Delaware limited liability company (“Subscriber”), and Central European Media Enterprises Ltd., a Bermuda company (the “Company”).Each capitalized term used in this Agreement without definition has the meaning set forth in Section RECITALS WHEREAS, Subscriber desires to purchase from the Company, and the Company desires to issue to Subscriber, the Subscription Shares (as defined in Section 1.1 below) in exchange for the Purchase Price (as defined in Section 1.1 below); and WHEREAS, as part of the consideration for the Company entering into this Agreement, each of Ronald S. Lauder, RSL Savannah LLC, a Delaware limited liability company
